DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions 

	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1 and 2, drawn to a multi-well reaction vessel, classified in class 422, subclasses 552 and 553.  
Claims 3-9, drawn to a measuring apparatus, classified in class 422, subclasses 82.08 and 566.
The inventions are distinct, each from the other because of the following reasons:   
	Inventions I and II as claimed, are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct from each other if they are shown to be separately usable [See MPEP § 806.05(d).].  In the instant case, the multi-well reaction vessel as recited, can be employed as a vessel that is free of fluorescent dyes; and the measuring apparatus as recited, can have a separate utility associated with measuring fluorescence in a single cavity container.  
Additionally, there would be a serious and undue search and examination burden if the restriction was not required, since examination of the first invention involves extensive searches in the field of multi-well / micro-titer plates, while the second 
Applicant is advised that a reply to this requirement must include an identification of the invention that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Should Applicant traverse on the grounds that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798